United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0256
Issued: April 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 24, 2015 appellant filed a timely appeal from an October 21, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish disability for the
period February 26, 2010 to February 4, 2011 due to her accepted employment injury.
FACTUAL HISTORY
This case has previously been before the Board. In a May 1, 2015 order,2 the Board set
aside OWCP’s April 18, 2014 decision denying appellant’s claim because her request for
1

5 U.S.C. § 8101 et seq.

2

Y.R., Docket No. 15-0123 (issued May 1, 2015).

reconsideration was untimely filed and failed to show clear evidence of error in OWCP’s prior
merit decision dated May 25, 2010.3 The Board found that OWCP had misinterpreted a
March 10, 2014 letter of appellant as an untimely request for reconsideration of its May 25, 2010
decision. The Board explained that appellant’s March 10, 2014 letter constituted her attempt to
have OWCP address her claim for entitlement to wage-loss compensation for the period
February 26, 2010 to February 4, 2011.4
Appellant filed this claim after OWCP reversed its July 25, 2008 wage-earning capacity
determination and advised her that she should file Forms CA-7 if she wished to claim wage-loss
compensation for any period beginning September 18, 2009. The Board determined that
appellant had filed a claim for wage-loss compensation (Form CA-7) for the period February 26,
2010 to February 4, 2011 which had not been properly addressed by OWCP. The Board
remanded the case to OWCP for consideration of that claim for disability, to be followed by the
issuance of a de novo decision on the matter.
Prior to the issuance of the Board’s May 1, 2015 order remanding case, appellant had
submitted medical reports from attending physicians regarding her disability in 2010 and 2011.
In a January 20, 2010 form report, Dr. Edward Abraham, an attending Board-certified
orthopedic surgeon, noted that appellant was incapacitated and that she “may not work until
future notice.” In a narrative report produced on the same date, he reported that his physical
examination revealed that she had normal full range of motion of fingers and wrists bilaterally
and that there was no thenar atrophy. Appellant did have some minimal soreness at the base of
the metacarpal phalangeal joints bilaterally, but the fingers were not snapping or locking.
Dr. Abraham diagnosed mild bilateral carpal tunnel syndrome and noted, “[Appellant] is
requesting that she be placed on complete disability, because she thinks her symptoms are
getting worse. This was granted to her for three months. [Appellant] was advised that she needs
to resolve her problems with the employing establishment, since this situation cannot be
continued indefinitely.”
In a form report dated February 3, 2010, Dr. Abraham diagnosed bilateral carpal tunnel
syndrome. He checked a box marked “yes” as to whether appellant’s condition was work related
and added the notation, “Possible. Did not see her initially.”5 Dr. Abraham noted, “[Appellant]
3

On May 6, 1998 appellant, then a 32-year-old regional mail letter carrier, filed an occupational disease claim
(Form CA-2) alleging that she sustained bilateral arm and wrist conditions due to the performance of her repetitive
work duties overtime. OWCP accepted her claim for bilateral carpal tunnel syndrome and authorized left carpal
tunnel release surgery performed on May 3, 2007 and right carpal tunnel release surgery performed on
August 16, 2008. Appellant received disability compensation on the daily rolls beginning May 3, 2007. In a
July 25, 2008 decision, OWCP reduced appellant’s entitlement to compensation to zero based on its determination
that her actual wages as a modified city carrier fairly and reasonably represented her wage-earning capacity. In a
May 25, 2010 decision, it denied her claim for recurrence of disability beginning January 20, 2010. By decision
dated January 28, 2011, OWCP reversed its July 25, 2008 wage-earning capacity determination as the modified city
carrier position constituted odd-lot or make shift work.
4

On August 19, 2011 appellant filed a claim for compensation (Form CA-7) alleging disability from February 26,
2010 to February 4, 2011 due to her accepted employment injury.
5

Dr. Abraham noted that he first saw appellant on November 30, 2009.

2

to take three [months] off all work.” In an April 26, 2010 form report, he noted that appellant
was incapacitated until the next medical evaluation which was scheduled for July 29, 2010. On
October 21, 2010 Dr. Abraham reported the findings of a physical examination he performed on
that date noting that her condition was “about the same.” He indicated that the findings of recent
electromyogram (EMG) testing showed mild carpal tunnel syndrome whereas EMG testing
obtained prior to appellant’s 2007 surgeries showed a more severe condition. Dr. Abraham
noted, “We will bring [appellant] back in January. [Appellant] is to remain disabled until we see
her at that point. In a December 15, 2010 form report, he diagnosed carpal tunnel syndrome and
noted, “[She] unable to work at this time.”
In a duty status report (Form CA-17) dated January 27, 2011, Dr. Abraham diagnosed
bilateral carpal tunnel syndrome as the diagnosis due to the “March 12, 1998” injury and
recommended work restrictions, including lifting no more than 10 pounds with the right arm and
lifting no more than 20 pounds with the left arm. He also recommended, “No casing mail or
fingering mail until next visit.” In a January 27, 2011 report, Dr. Abraham noted that appellant
would be returned to work on February 7, 2011 with restrictions from casing and fingering mail.6
In a July 27, 2011 report, Dr. Florian Miranzadeh, an attending osteopath and Boardcertified family practitioner, diagnosed bilateral carpal tunnel syndrome, cervical strain and/or
sprain with disc disease, and bilateral elbow pain due to epicondylitis. He posited that appellant
“is fully incapacitated and may discontinue work as she has been.”7
On remand from the Board’s May 1, 2015 order, OWCP considered the medical evidence
of record in connection with appellant’s claim of disability from February 26, 2010 to
February 4, 2011 due to her accepted employment injury.8 By decision dated October 21, 2015,
it denied her claim because she had failed to submit sufficient rationalized medical evidence to
establish disability from February 26, 2010 to February 4, 2011 due to her accepted employment
injury. OWCP determined that the reports of attending physicians did not contain adequate
medical rationale to support their opinions on causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are

6

In a January 27, 2011 report, Dr. Abraham noted that appellant was “physically able to return to work as of
[February 7, 2011].”
7

In a note dated July 27, 2011, Dr. Miranzadeh noted that appellant was fully incapacitated through August 24,
2011 due to her work injury, bilateral carpal tunnel syndrome.
8

In an August 12, 2015 letter, appellant again requested that OWCP consider her claim for work-related
disability from February 26, 2010 to February 4, 2011. She submitted several medical reports to OWCP which had
previously been submitted.

3

causally related to the employment injury.9 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.10
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.11
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome. Appellant filed a
claim for compensation (Form CA-7) alleging disability from February 26, 2010 to February 4,
2011 due to her accepted employment injury. After development of the case, OWCP issued an
October 21, 2015 decision denying appellant’s disability claim for this period because she had
not submitted the sufficient medical evidence to establish her claim.
The Board finds that appellant has failed to meet his burden of proof to establish
disability from February 26, 2010 to February 4, 2011 due to her accepted employment injury.
In the January 20, 2010 form report, Dr. Abraham noted that appellant was incapacitated
and that she “may not work until future notice.” In a narrative report produced on the same date,
he reported findings of his physical examination of appellant. Dr. Abraham diagnosed mild
bilateral carpal tunnel syndrome and noted, “[Appellant] is requesting that she be placed on
complete disability, because she thinks her symptoms are getting worse. This was granted to her
for [three] months. She was advised that she needs to resolve her problems with the employer,
since this situation cannot be continued indefinitely.” The submission of these reports does not
establish appellant’s claim for work-related disability from February 26, 2010 to February 4,
2011 because Dr. Abraham did not provide any opinion that appellant’s disability was work
related or provide rationale for why she was completely disabled. The Board has held that
medical evidence which does not offer a clear opinion regarding the cause of an employee’s
condition or disability is of limited probative value on the issue of causal relationship.12
In the February 3, 2010 form report, Dr. Abraham diagnosed bilateral carpal tunnel
syndrome. He checked a box marked “yes” indicating that appellant’s condition was work
related and added the notation, “Possible. Did not see [appellant] initially.” Dr. Abraham
indicated, “[Appellant] to take [three months] off all work.” This report is of limited probative
9

J.F., Docket No. 09-1061 (issued November 17, 2009).

10

See E.J., Docket No. 09-1481 (issued February 19, 2010).

11

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

12

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

4

value because the physician’s opinion on causal relationship is equivocal in nature and it does
not contain medical rationale in support of its box check regarding causal relationship.13 In the
April 26, 2010 form report, Dr. Abraham noted that appellant was incapacitated until the next
medical evaluation which was scheduled for July 29, 2010. On October 21, 2010 he noted, “We
will bring [appellant] back in January. [Appellant] is to remain disabled until we see her at that
point. In a December 15, 2010 form report, he diagnosed carpal tunnel syndrome and noted,
“[Appellant] unable to work at this time.” These reports do not establish appellant’s claim for
work-related disability from February 26, 2010 to February 4, 2011 because Dr. Abraham did
not provide a clear opinion that her disability was work related for this period.14
In the duty status report (Form CA-17) dated January 27, 2011, Dr. Abraham diagnosed
bilateral carpal tunnel syndrome as the diagnosis due to the “March 12, 1998” injury and
recommended work restrictions, including lifting no more than 10 pounds with the right arm and
lifting no more than 20 pounds with the left arm. He noted, “No casing mail or fingering mail
until next visit.” In the January 27, 2011 report, Dr. Abraham noted that appellant would be
returned to work on February 7, 2011 with restrictions from casing and fingering mail. Although
he suggested that her work-related condition necessitated these work restrictions, he did not
provide a clear opinion in this regard or provide a rationalized medical opinion explaining how a
work-related condition justified such restrictions. Dr. Abraham did not explain how specific
findings on examination and/or diagnostic testing supported this level of disability. The Board
has held that a medical report is of limited probative value on the issue of causal relationship if it
contains a conclusion regarding causal relationship which is unsupported by medical rationale.15
Dr. Miranzadeh’s July 27, 2011 report diagnosed bilateral carpal tunnel syndrome,
cervical strain and/or sprain with disc disease, and bilateral elbow pain due to epicondylitis. He
posited that appellant “is fully incapacitated and may discontinue work as she has been.” In a
note dated July 27, 2011, Dr. Miranzadeh noted that she was fully incapacitated through
August 24, 2011 due to her work injury, bilateral carpal tunnel syndrome. However, these
reports are not relevant to appellant’s present claim because they provide no opinion on her
disability for the period February 26, 2010 to February 4, 2011.
On appeal, appellant argues that the medical evidence of record supports disability for the
period February 26, 2010 to February 4, 2011 due to her accepted employment injury, but the
Board has explained why that medical evidence fails to establish work-related disability for this
period.

13

The Board has held that an opinion which is equivocal or speculative is of limited probative value regarding the
issue of causal relationship. See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962); James P. Reed, 9 ECAB 193,
195 (1956). The Board has also held that when a physician’s opinion on causal relationship consists only of checking
“yes” to a form question, that opinion has little probative value and is insufficient to establish causal relationship.
Lillian M. Jones, 34 ECAB 379, 381 (1982).
14

Supra note 12.

15

C.M., Docket No. 14-88 (issued April 18, 2014).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish disability
from February 26, 2010 to February 4, 2011 due to her accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

